Exhibit 10.2

Cambridge Heart, Inc.

Summary of Non-Employee Director Fees

As previously disclosed in the Company’s 2008 Proxy Statement, non-employee
directors receive a fee of $2,500 per in-person meeting of the Board of
Directors and $500 per telephonic meeting of the Board of Directors or committee
meeting, and non-employee directors who serve as Chairman of one or more
committees of the Board of Directors receive a fee of $3,125 per in-person
meeting of the Board of Directors and $625 per telephonic meeting of the Board
of Directors or committee meeting. Each of the Company’s non-employee directors
also receives an annual retainer of $15,000, which is paid to directors in equal
quarterly installments.

Subsequent to the filing of the Company’s 2008 Proxy Statement, Mr. Kenneth
Hachikian was appointed Chairman of the Board in June 2008. In July 2008, the
Board of Directors determined that Mr. Hachikian would receive an additional
annual cash retainer of $48,000 paid quarterly for his services as Chairman of
the Board.